Citation Nr: 0418190	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-operative residuals of a right hip disorder.

2.  Entitlement to an initial compensable rating for 
residuals of a left hip disorder.

3.  Entitlement to an initial compensable rating for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1992 to 
November 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted service connection for 
residuals of labral tears of the right hip, status post 
arthroscopy, and assigned a 10 percent evaluation 
retroactively effective from November 16, 2000, the day 
following the veteran's separation from service.  
Additionally, the RO granted service connection for residuals 
of a partial labral tear of the left hip, for residuals of 
seminoma-status post right orchiectomy, and for 
gastrointestinal upset associated with residual seminoma 
status.  Noncompensable (i.e., 0 percent) evaluations were 
assigned for each disability - also retroactively effective 
from November 16, 2000.  The RO also granted special monthly 
compensation (SMC) based on anatomical loss of a creative 
organ, with the same retroactive effective date of 
November 16, 2000.

The veteran appealed for higher initial ratings for his right 
and left hip disorders, and for his gastrointestinal 
disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
He did not appeal the rating assigned for the residuals of 
seminoma, status post right orchiectomy.  See 38 C.F.R. 
§ 20.200 (2003).  And there is no remaining issue concerning 
his SMC, either.

In correspondence received in August 2001, the veteran also 
requested a total disability rating based on individual 
unemployability (TDIU).  Subsequently, however, in a 
statement received in February 2003, the veteran's 
representative, speaking on the veteran's behalf, withdrew 
the TDIU claim.  So it, too, is not before the Board.



The claims file contains an article from a website pertaining 
to the side-effects and possible complications of radiation 
therapy for testicular cancer.  Nausea and cancer are 
identified as potential conditions associated with such 
radiation treatment.  In the appellant's brief, dated in June 
2004, the veteran's representative alluded to the website 
article, claiming that diarrhea is a recognized side-effect 
of radiation therapy.  Also, the veteran's representative 
refers to the results of the veteran's colon biopsy of August 
2001, a report of which is of record.

The issue of entitlement to a higher initial rating for the 
gastrointestinal disorder is already before the Board on 
appeal, and the appellant's brief, in part, appears to make 
allegations with respect to this claim.  But from the context 
of allegations advanced, it also appears the veteran's 
representative may be seeking service connection for an as 
yet unspecified form of cancer as secondary to radiation 
therapy for the veteran's service-connected residuals of 
seminoma, status post right orchiectomy.  This additional 
issue, if indeed claimed, is referred to the RO 
for appropriate development and consideration since the Board 
does not currently have jurisdiction to consider it.  See 
38 C.F.R. § 20.200 (2003).

Unfortunately, for the reasons discussed below, the claims on 
appeal must be remanded to the RO for further development via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part 
concerning these appealed claims.




REMAND

The RO, in its August 2001 rating decision, stated that the 
veteran was to be scheduled for a routine future examination 
in July 2003 for his gastrointestinal condition.  There is no 
indication in the claims file, however, that arrangements 
were made for such an examination.  Moreover, the Board notes 
that the veteran was last afforded an examination with 
respect to his service-connected disorders on appeal in July 
2001, several years ago, and he claims increased 
symptomatology during the years since.  So he should be 
reexamined.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See, too, 
38 U.S.C.A. § 5103A(d) (West 2003); Dudnick v. Brown, 10 Vet. 
App. 79 (1997).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for VA 
orthopedic and gastrointestinal 
examinations to determine the current 
severity of his service-connected 
bilateral hip and gastrointestinal 
disorders.  The examination should 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  

(i) With respect to the hips, indicate 
whether there is any limitation of motion 
of either hip.  If there is limitation of 
motion, the ranges of motion should be 
given in degrees for each hip.  For VA 
purposes, normal flexion of the hip is to 
125 degrees and normal extension is to 
0 degrees.  And normal abduction is to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II.



Also determine whether the right hip or 
left hip exhibits weakened movement, 
premature/excess fatigability, 
or incoordination; and, if feasible, 
these determinations should be expressed 
in terms of additional range of motion 
loss (which should be expressed in 
degrees) due to any weakened movement, 
premature/excess fatigability, or 
incoordination.  

As well, express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right hip or left hip is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of additional range 
of motion loss (which should be expressed 
in degrees) due to pain on use or during 
flare-ups.  

(ii) With respect to gastrointestinal 
manifestations, the examiner should note 
whether the veteran has disturbances of 
bowel function with occasional episodes 
of abdominal distress; or frequent 
episodes of bowel disturbance with 
abdominal distress; or diarrhea, or 
alternating diarrhea and constipation, 
with more or less constant abdominal 
distress.  

To facilitate making these 
determinations, the claims folder and a 
complete copy of this REMAND must be made 
available for each examiner's review of 
the veteran's pertinent medical history.  

2.  Review the report of the VA 
orthopedic and gastrointestinal 
examinations to ensure that each provides 
the information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claims for 
higher initial ratings for the bilateral 
hip and gastrointestinal disorders in 
light of any additional evidence 
obtained.  If any benefit sought on 
appeal is not granted, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




